84868: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-27506: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84868


Short Caption:DYDZAK VS. CANTIL-SAKAUYECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A847734Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDaniel David Dydzak
					In Proper Person
				


Respondent1st Century Bacshares, Inc.
					In Proper Person
				


Respondent1st Century Bank
					In Proper Person
				


RespondentA. Wallace Tashima
					In Proper Person
				


RespondentAlan I. Rothenberg
					In Proper Person
				


RespondentBarry G. Silverman
					In Proper Person
				


RespondentCharles Schwab
					In Proper Person
				


RespondentDonald F. Miles
					In Proper Person
				


RespondentEdward Ephraim Schiffer
					In Proper Person
				


RespondentEric M. George
					In Proper Person
				


RespondentFerdinand Francis Fernandez
					In Proper Person
				


RespondentGeorge H. King
					In Proper Person
				


RespondentJohnnie B. Rawlinson
					In Proper Person
				


RespondentJorge NavarreteThomas D. Dillard, Jr.
							(Olson, Cannon, Gormley, & Stoberski)
						


RespondentKim McClane Wardlaw
					In Proper Person
				


RespondentMaxine M. Chesney
					In Proper Person
				


RespondentMolly C. Dwyer
					In Proper Person
				


RespondentPeter Lind Shaw
					In Proper Person
				


RespondentRichard C. Tallman
					In Proper Person
				


RespondentRonald M. George
					In Proper Person
				


RespondentRonald M. Gould
					In Proper Person
				


RespondentSidney R. Thomas
					In Proper Person
				


RespondentTani Cantil-SakauyeThomas D. Dillard, Jr.
							(Olson, Cannon, Gormley, & Stoberski)
						


RespondentThomas Layton
					In Proper Person
				


RespondentWilliam A. Fletcher
					In Proper Person
				


RespondentWilliam C. Canby
					In Proper Person
				


RespondentWilliam Dato
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


09/26/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/15/2022Filing FeeFiling Fee due for Appeal. (SC)


06/15/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-19035




06/15/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-19037




06/27/2022MotionFiled Proper Person Motion for an Extension of Time to Pay Filing Fee. (SC)22-20247




07/14/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until August 29, 2022, to pay the filing fee.  (SC)22-22196




08/29/2022Filing FeeFiling Fee Paid. $250.00 from Daniel David Dydzak.  Money Order no. 27940374663. (SC)


08/30/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-27199




09/01/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-27506





Combined Case View